The only issue raised on this appeal is whether the Commonwealth’s evidence “was legally sufficient to support a jury finding that the defendant was guilty of breaking and entering in the nighttime” the office of the West Bridge-water Housing Authority and stealing certain property therefrom. See Commonwealth v. Latimore, 378 Mass. 671, 676-678 (1979). The evidence most favorable to the Commonwealth warranted the jury’s finding the following to be fact. Between 3:45 a.m. and 4:40 a.m. on April 14, *10841980, the office of the West Bridgewater Housing Authority was broken into and file cabinets and a desk were pried open. About 4:40 a.m. Brockton police stopped a station wagon because its tail lights were out. The point in Brockton where this took place was about three miles from the housing authority office. The defendant was seated in the front seat of the car on the passenger’s side. A pry bar and a screwdriver were found between the driver and the defendant. Two money bags, one of which bore the name “West Bridgewater Housing Authority,” were found on the floor of the car behind the defendant. An electronic calculator and a portable color television set were found concealed in the spare tire well of the vehicle. The money bags, calculator, and television were from the office of the housing authority. The defendant identified himself as Peter Jamison at the scene and also when he was booked. Having found these facts, the jury could infer that the driver and the defendant had broken into the housing authority and had stolen the money bags, calculator and television. See Commonwealth v. Eppich, 342 Mass. 487, 492-493 (1961); Commonwealth v. Beckett, 373 Mass. 329, 341-343 (1977); Commonwealth v. Johnson, 7 Mass. App. Ct. 191, 193-194 (1979); Commonwealth v. MacLeod, 9 Mass. App. Ct. 934 (1980).
Margaret H. Van Deusen for the defendant.
Gail S. Gabriel, Assistant District Attorney, for the Commonwealth.

Judgment affirmed.